The reasoning of the opinion in relation to the ground of demurrer, that the petition does not state a cause of action, is, in my opinion, sound.
Whether the receivership was terminated subsequent to the acts complained of is unimportant inasmuch as plaintiff was party to the receivership at all times when the alleged wrongful steps were taken, and it could have sought a review of them in the Court of Appeals.
It is therefore unnecessary for this court to determine the effect of the allegation that the receivership was terminated by filing the final account.
However, I incline to the opinion that the allegation, apart from the related averments, does state a termination of the receivership, the erroneous reason having been also subject to review in the Court of Appeals. *Page 255